~   .




     1 1
~ S £E-1k-~~~; Lo~~-------=IB tHf-~~j11~~:isJA1~
£1:./B;l a6 CJ 8__._______. --·-------····------~1?.-Ls T~1£T___~~EOUN7;.~9.f~~,                =
_k-Do-CqJ- "1P~             -----------·-·----·-·---.. ·-~--B.~xo..L___. _(@~lj                                         Exb CL~S_fed__h_ /.s_re_me d f es /4 nd
          '

(f.()~- ~8 E·t ~ToY"' _b.JS£                                                       ); JCIs /JLtJ -
_ _ _er           ~td~~_a_re               rerueciY--A"'--T-=L~;q-'--"w~-_ _ _ _ _ _ _ _ __

I/.03J !lie       /leT So~_b_I-_ia 6e _c_~M£eLLe_d 15 tj_/{} lsuoilt;_
  NOT d(5 c re Ti.o_o. a r Y-o-LfLtltlLLI._t                        e_:
                                                                 ~Co C • ~ tl RT. j_l" 0 ]_,__
~.;5 Ec LLc;_a_3_( c_)_te_~_Lr_e_s__Re s_Pa_o_d_e_.o_{_·IQ_.l-_M t'1 e d' 0v- TeL ~­
__7i&IV s m ,-(- To Th_e__ ( D fdi< '.._o F Cr:tffi /N14 L A f./!_Efl Ls ~-fi_C_QJ!_(--Q~­
~W.e_fll~El1c ~V tJ n_& I{ uJr cLq F j> R 6_e_a_s__(-or:,f-u_s_. LI~-Z~--fti::J Y-j=-____
                                 0




 wb_Lf~b
                                                           ay_-zt:
~BA-L~~W_ e.~_£t_Ze_cJ:;otl n r;f- 19- Cfrn_fl.Lc./!i_L-e.__,f'-e c I T;
                  I h_~r_c_wdt11zJ_Wl1S_t!d14d_e"TI;-F 7be tQ.AilLLcTiqj
                                                                            f d_,;;tj_Z£ L!.?-o-!:!.7-
                                                                                               Cau.rs1 7 .
. ec e                      €re d!9Te u_E_oo_uJ~/cl~_Lb.l!lT £t_11c/_;_i?-j_7_
JUf15__l!1J4de/_r)£ Th-e Con VI~Tiflj Cou_gT d_ect'des                           rher Z:here ere.,
                                                         0




#O ::C5$l.(fs Tt2 be. resolveD DoNN ,q ltp_jjil_O.faJtoo_oF fJJff. I l.o 7_.SE~!/~n 3 ( d.l OF~ _
ff!-~-tocle-riCCrizr;/RJJLfr?ffe?/are: -=
3.flJ~~tlle._8es_t_a.ndilli:-!L/?_£~~Lia lczie.~7fr:/f!-ll a77 -
-=·5 Ec r; t:J n_3_(cL.l__or 7fi_e_._.·z:-e.xAs co_cfe_-.aLJ/ mLNAG ~·-
-=ffo_c_e,_dfd_r~-~---£;Y---&!-Lq~~y___ro__f!c~LLide_~_(/QE.)?-(JF Z£e_~--=-
  * !9fflL c t:iu~~!LWr_~_To£ II,; 6 e_q_S____d;/ey
-=Qfll~-{illlar; LJ)u c 6_1b_!1T £inq{_y_u/..llS /L1Ficle 1o L6 e C0z.1.er ol-r=-..
~--==Cr 'trl.-'-N(Il_L_/lf-f2.cflLS_~.----------------..
Jo4-:r-Js·is clegr                                       Fro!Y\                   Re\Q.\o;s_ le.\Tefs; Rdcilor ,bAs~~
  eJ~egTedt Y-~ yl.J::.0J?on1ieYJL m:u~~ ()'.\: \Se._,Jbe."\~.CeJg\\Q.L..5 ~- e_k s.IZ___
     _e_Tre Y\5 0:H TT A L... 0 ~ e ( or_y~o F The /3 e_e /J c ~ Tt 0 Cl_EP !C. Wr LCC2. ---7 -
 hA begs C{)rfl_li_S_L/ .. 07;p fJnY--/1-nswers £LLed_::;_!lnd /-1 C'er22~cd9-:Z2: /'ec; 1 '-:Y~-
The d_19_Te u£tJIJ rd_IJic !J_Ib.oi.__E! nol1:J_ WIIS M_l!fc/e_ To Oze ~Ol//ZT;; _
 C2£ Ctlm..Li:J!J9{.. /l€£E19L5,_!1N 0 'Illof Such te c a..al..s 1'1(' e r~ q/('e  ~"e.. trr e f.Lo such 55 ues:P
__:}b_e_(lli _~5hi:LL~LIJ:n.m..e~d.1.QT~Ly~Tre~as_m:Lt_,.1?u· r .sua aT_ To)-~=
~/3iS..7ilLe_LL~~o_z- 5ec7ioLJ_3_(_c 2 T?J The__Co_u.({_:[a F Cr;_m,iJFfL ,1ff-ent.s-:J
J:LCI2l'..f•--(lE..:ZJ;_e /fte,i/cl.l7l,W_&tz tUr/7 o..£ beil..efl.S_Ozctz_ll..$_!/. tJ :s.~ - .
_l/115 W_ers E/Ie/_y_!tnd&- C'ern'/{~nk re.cillh_:J_Zh_e_c/_/1/e td/2t2(1_0.lc6-:P~                                                                     1
~/J;.ii:L..EL.adlfr,_t.tii?S t:!l:J!I olt'..p-Ef' ,; w~ oF the CCl!1JZLli2, lf~T ~~!JLN 7k7~
                              4




_If.~ Lq We c/_,~()~dtt($____~ .5b.;!J.l~.~{artSlJ~ Tt~,Te _,_ $14{: h__ ft.~ naJi'1!J-•  .,                                                                                =

                                                                                                                                                      ,..,-.,__----=-·~-"""-"...,_.




~Be5P6n.deoT i s~i~l_o I~I,.:O_a~oE.1bis_eco c.f.dure_, ·T~xo14S. Code.,~
  CFeriM~tJAL erocedur-e.. A~T!! I ,.07 SEC~: 3 Cd.j1_ffi\o_L$Tet"i_&_!.:_J-          'l"


~ct.ui.t e s_,.''A nd Th u_s; The/ Lew a F .Ib ~ s ST_etT e.                                                                     9


~.....-.:   .-~   ·==-   ~~~ ~·~-,..,..-·-=-~,   ... -~---- ... -·_·   .,...-,..""~         "   .   ~~-=~~-.·   .   ~-~

                                                                                                                                                  I



                                                              --                                                                                                            ""'

                                                                                                                                                                            -
                                                                                                                             -                    ~~·-··--·-·~


                         '                                                                                                                                    ~~

                                                  I
_________________g~~cL~Y-~3uh~
                             -
fG.~--A FF-+-d Ff vI Tl----=--.
I   .SWeaY:_ UDder QCiJ_b_IbQT_The f-qc.Ts                             AND~·­
Jit_ L e SAT; o_o_s_i_~Ib_e_r3_bcJ_y-_E_L!Lef!_l /c/17/ on            &I          .        Cp,u.se rJo •.JI- }:2-CR- }~S/- W-J.
~urJ::1:t;c_ra                        ~-.--=~--t& t/ie i9~~-;ctal ~.
 ,_/:/)~Ctt:J-7{)                              .      ::Dlstt:icT Co_uRT_aE                -~
__IY\ fcha.e, OMP+r Lo PEL='                       8eX_rt_t CouN·ry, -rexf}s




                                                                            f/7


~iris Tlleref}.are __(lrdered. 7hALJi2e 72/Sl]--/CT;,~u=
    .C(eR§__S.b.£:J~L ,.:I/VIMEdlLLLeiY- ·7r/iN.St:i_/T 70 The;p__._
_    CoM 1 a£ Cr Lt!::Ll N ,4 L It~E_eq L s t'1 c cJ.Ptj_ oF 7he i'- ·-
    "'A                                                                 _
~!lf-f-L/rjjflX,_ tlflS&ers- F/~ed~ /i/Jd_8:. CerTL.£Li-9c_e rectu.o-9- -
~~TIJ e____d~le___ Yl::t;;V., V.)b/._                                                       l   fi,__   -
                                     .IN ·rhe J 7~-Jud,clrtL
                                      ~       11


                                    /)15fr!c7 CoL!!ZT oF
                                      ;be(ttl Cou!VTY TctJ!-s
                                                            '

                (1



BeBPpNdet~_T: IN her c!Jf!IC:Ty.;
/IrS d rs·rr, c_r de& ry 'L ·
i DtJNNfl- KAY f1c/(tnney
                     l /




I   .                       .             '        .
UJNr. P3) pay:_ \ \.. 1..        C11-u se =t1 Id..- cP. - ;c; gI- w- ;;2
-     .                                                                 ,.   .
                                                      1/Je ~Cf1\!VIcflf~J
                                                      -



    fiNd fiN'/ a--/Aer      ;U/tfT(er.s   L/S-ed 6y
 CtYU£T in festJlvinJ ;~sue 0 p                 F11c~· 7he IJff/J~f!nT tS"
proceed ;f1j ProsE; To the llff//oJilT_, If Cdf>f oF tJrdf'f'S
E'nTer~d by Jh-e CorJvrGrt1J {'ou;e.T; proposf'd Ft~~t7Js oF
f11cr li-nd ConC!tJsl6ns oF /_-~qw; ;;r;e/ h;1ci/'!Js oF F14LT
flt7d C@}c!L-fS'/~ns oF L14W e>nTueef hy 1he tOll,o; 1A-e Lk~t~
OF 1h~ Conv:cTt?y C'mt/f.T5'hi4-GC f;,rU}J4-rcl fir) e,th/6/1 ~FJ-T IS
/JoT doCUf\1et1TRry To 7hf ('ot-{fl of-- cr:trlliu/1-G J
                                          ..                      'f       I

                                                                  !    I

                             '                            '
                                 ..                           .




         MY Ccpy
·... ·. !Y/;;6;/- {;f)


                                                      I

                         .                        I


                                              I

                                  .       I

                                      I
                                                                         DA'TE:
:z:N.'ReF:.                 CAuse >iJJ-CR-11-61-W~                         9-J/·-/5
            .       '




-D£f1R   disTric~ CLeRk oF l3efl1~ CounTy;
{( Gr·ee-Jtnas J)ot-Jt-J» k14Y l,kKtnn-ey" .                . ..
      ::}     J )       I                      c  -:PI8d.d..b98
11y IJfi!YJe is Hie hfJE/ 011/fR. lofez-; r. D. , J      .                                   -
                        II.   1;1
                                              ~
                                    yeuA- oFftc-e . . re!{.{_es
                                                  To       ·    T /hnT             /ft.L
:£ II!Y1 I.Jtt!etn:J                                      '                  17 C                 T
J)ocum~tiTs                     b-e ·forwflt(d ~MM.ed;rz,rely· To: ( /:,.)        1-f   tJl/1(.

OF Crf'mtAML !tffE'!ILSj (A~Ihe fJPfliatT!~rJ for LJriT oF
    hr-rbens CoR.PL(S /1.07;" (13~/he ;:;NstJers 11/JJ HttT!~fi/5
    ft'led," (c.) The. CouR.,I rep6rTer5 Tt



    heqrin3 S e. c tt'on) ;Vole 9. (fi-e 7hr~- F)/ ( t) (/1-Thrt-t -H)
     (J) ( f}-Thrt1-q)                                1                      '\
                                                      c C.oNT, NexT   Pt~ Jf J
                                                                                                             '-.        ~
-1hfi:T e C'oitr                                   I
                                       I
                                           I
                   "   4...>   •
                                               I
                                                   I

                                                       I
                                                           I
                                                               I
                                                                   I

                                                                       I
                                                                           I

                                                                               I
                                                                                   I

                                                                                       I

                                                                                           I
                                                                                               I

                                                                                                   I
                                                                                                       I
                                                                                                           I
                                                                                                               I
                                                                                                                   I
                                                                                                                       I

                                                                                                                           I
                                                                                                                               I

                                                                                                                                   I

                                                                                                                                       I




uy {~pies ·.
                                                                                                                                           I

                                                                                                                                               I
                                                                                                                                                   I

                                                                                                                                                       I
                                                                                                                                                           I
                                                                                                                                                               I


1
 · ;;th;o;r (JJ)
                                                                                                                                                                   I

                                                                                                                                                                       I
                                                                                                                                                                           I

                                                                                                                                                                               I
                                                                                                                                                                                   I
                                                                                                                                                                                       I

                                                                                                                                                                                           I
                                                                                                                                                                                               I

                                                                                                                                                                                                   I
                                                                                                                                                                                                       I
                                                                                                                                                                                                           I
                                                                                                                                                                                                               I
                                                                                                                                                                                                                   I
                                                                                                                                                                                                                       I

                                                                                                                                                                                                                           I
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                   I

                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                           I

                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                   I

                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                   I

                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                       I

                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                               ,                    I

                                                                                                                                                                                                                                                                                                        I

                                                                                                                                                                                                                                                                                       \                    I
                                                                                                                                                                                                                                                                                           ',                   I
                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                    .                   I

                                                                                                                                                                                                                                                                                                    \                       I
         1
         1
          1
    ''
           1
           1
            1
            1
             1
              1
              1
               1
                1
                1
                 1
                  1
                  1
                   1
                   1
                    1
                     1
                     1
                      1
                       1
                       1
                        1
                         1
                         1
                          1
                       . 1
                         1
                         1
                          1
                           1
                           1
                            1
                             1
                             1
                              1
                               1
/                              1
                                1
                                 1
                                 1
                                  1
                                   1
                                   1
                                    1
                                     1
                                     1
                                      1
                                      1
                                       1
                                        1
                                        1
                                         1
c       r      z          en
en      :S:    Ill        c:
"'tl    :::J   3          m
0      (Q      ~         .c..
en     0                  m
                     -    0
-1      55                -1
0       ~      ~
z       u;
:::J
3
a
CD

~-
                              TEXA.S DEPARTMENT OF CRIMINAL JUSTICE--- INSTITUTIONAL DIVISION                                   •,   .
                                              INMATE REQUESTTO OFFICIAL
 REASO~J     FOR REQUEST: (Please check one)

 PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATIO~HIS WILL SAVE TIME, GET YOUR REQUEST TO THE
 PRORER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

 1.    0         -:;signment, Transfer (Chairman of Classification,     5.   D   VisifrRQ_ List (Asst. Director of classification, Administration
           Administra" n Building)                                               Buildin

 2.    0   Restoration of Lo wertime (Unit Warden-if approved, it       6.   0                    ents and related information (Unit Parole
           will be forwarded to th State Disciplinary Committee)

 3.    0   Request for Promotion in ~                                   7.   D   Inmate Prison Record          uest for copy of record, infor-
           (Unit Warden- if approved, wiil be to                                 mation on parole eligibility, 1 arge date, detainers-Unit
           of Classification)                                                    Administration)

 4.    0   Clemency-Pardon, parole, early out-mandatory supBrrt-ision   8.   D   Personal Interview with a representative o~ outside
           (Board of Pardons and Paroles, 8610 Shea/ Creek Blvd.                 agency (Treatment Division, Administration Building)
           Austin, Texas 78757)



 TO:   _d_cttj/ ~nd                            tit/; o o ;c;at)                       DATE:      9-1I- I ~
-~A~DDRESS:          ---            J+cJ 05c/y{/